Citation Nr: 1723052	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  15-43 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right hand disability. 

4.  Entitlement to service connection for traumatic brain injury (TBI), claimed as head wound with scars.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that denied service connection for a traumatic brain injury and decline to reopen the claims for service connection for a right and a left hand disability.

With regard to the claim for service connection for a right hand disability, the claim was previously adjudicated in a May 2005 rating decision.  He did not appeal that decision, which is why the AOJ has required the Veteran to produce new and material evidence regarding this claim.  The record shows that personnel records and a certificate showing that the Veteran received a Combat Action Ribbon, were associated with the claims file in 2010.  These records were instrumental in establishing the Veteran's combat status.  If, at any time after a claim is denied, VA receives or associates with the claims file relevant service department records that existed but had not been associated with the claims file at the time VA first decided the claim, VA will reconsider the claim on a de novo basis.  See 38 C.F.R. § 3.156 (c)(1) (2016).  In light of the relevant official service department records received after the last final May 2005 rating decision, the Veteran's service connection claim for a right hand disability will be reviewed on a de novo basis.

With regard to the petition to reopen the claim for service connection for a left hand disability, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The November 2010 rating decision that declined to reopen the claim for service connection for a left hand disability is final.  

2.  New and material evidence has been received since the last final decision on the claim for service connection for left hand condition.

3.  By resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that his left hand disability is related to service. 

4.  There is no competent evidence that the Veteran has been diagnosed with a right hand disability.

5.  There is no competent evidence that the Veteran has been diagnosed with a TBI disability. 


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that declined to reopen the claim for service connection for a left hand disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As new and material evidence has been received since the November 2010 rating decision, the requirements to reopen the claim for service connection for a left hand disability have been met.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for a left hand disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for entitlement to service connection for right hand disability are not met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for entitlement to service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  Given the favorable disposition of the Veteran's request to reopen a claim for service connection for a left hand disability and the grant of the claim on the merits, the Board finds that any deficiencies with regard to VA's notification and development duties specific to those issues need not be addressed herein.

With regard to the issues of service connection for a right hand disability and for a TBI, VA's duty to notify was satisfied by a letter dated in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), service personnel records, VA treatment records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in October 2013 and June 2014.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C. A . § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final rating decision in November 2010, the RO declined to reopen the claim for service connection for a left hand disability.  The evidence then consisted of the Veteran's STRs, a copy of his Combat Action Ribbon, his military personel records, a statement from a friend as to what the Veteran had told him, medical records showing a current left hand disability, and various statements from the Veteran.  However, the evidence was not found to raise a reasonable possibility of substantiating the claim in that there was no medical evidence establishing a connection between the Veteran's current complaints and his military service

Evidence added to the record since the November 2010 rating decision in particular includes a June 2014 VA examination report that diagnosed the Veteran with degenerative joint disease of the left hand.  In that report the examiner noted the Veteran's contentions.  Specifically, the Veteran asserted that his left hand was  smashed by a 20 milimeter canister resulting from a bomb explosion in April 1945.  Further, the Veteran noted that since then he has been having intermittent pain and hand weakness.  These statements corroborate the statements in his prior claims and various prior correspondence over time.  The Veteran has submitted a copy of a Combat Action Ribbon certificate with rasied seal .  The lay statements of a combat veteran are particularly probative as to his in-service injuries under 38 U.S.C.A. § 1154 (b).  Although the Veteran's earlier lay statements and Combat Action Ribbon certificate were of record at the time of the November 2010 rating decision, mere presence of evidence in the record on a fact in dispute does not automatically render other corroborating evidence cumulative.  When viewed in the context of the reasons for the prior denial, the more recent lay statements are relative and probative of the issue at hand.  In this regard, the Veteran has now provided testimony as to continuity of symptomatology, evidence in support of a chronic condition of arthritis.  Therefore, the Board finds that the low threshold for reopen the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim for service connection for a left hand disability is reopened. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d)(2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, right hand condition and TBI are not identified as a chronic disease under 38 C.F.R. § 3.309(a), and therefore 38 C.F.R. § 3.303(b) is inapplicable.

By virtue of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. §  1154 (b) are applicable in this case.  That statute provides, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran.  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the presence of a disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99  (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hand Disability

In this case, the service treatment records are negative for complaints, finding, symptoms or diagnosis of a left hand injury or arthritis.  

Service Personnel Records show that the Veteran served on the USS Hancock from March 1945 to March 1946.  A Navy Unit Commendation was awarded to the USS Hancock and her attached Air Group for outstanding heroism displayed by her crew in action against enemy Japanes forces in the Pacific War area during the periods that included from March 18 to April 6, 1945.  

In his February 2005 claim for service conection for a left hand disability, the Veteran asserted that he sustained trauma to his left hand while on the USS Hancock.  He stated that medical saw him on the ship, but his follow-up was brief due to the number of injured at that time.

In various statements, the Veteran has asserted that a "kamaikaze" went off in 1945 and 20 milimeter cans smashed his left hand while onboard the USS Hancock.  

A November 2005 VA medical record reflects that the Veteran was diagnosed with left hand arthritis. 

A November 2009 VA medical record notes degenerative changes to the left hand.  Traumatic arthritis of the left first carpometacarpal joint.  

A June 2014 VA examination report reflects that the Veteran was diagnosed with degenerative joint disease (DJD) of the left hand.  The Veteran reported that his left hand was smashed by a 20 milimeter canister resulting from a bomb explosion in April 1945.  Further, the Veteran noted that since then he has been having intermittent pain and hand weakness. The examiner opined that the Veteran's hand condition as less likely as not incurred in or caused by a bomb explosion in April 1945 on the USS Hancock due to combat with the Japanese in WWII.  His rationale was that there was no mention of a bilateral hand or fingers condition in the Veteran's medical records during the Veteran's military service.  Radiographs from today's examination and the medical records reveals degenerative changes in the left hand.  This suggests the diagnosis of DJD of the left hand with no documentation connecting the current diagnosis to an in-service injury or event.  

The Board acknowledges that the June 2014 VA examiner felt that the Veteran's DJD of the left hand was not related to service.  However, in rendering the opinion the examiner failed to take into account the relaxed evidentiary standards afforded under 38 U.S.C.A. §  1154 (b) as to the Veteran's report of onset of left hand injury despite the lack of service treatment records.  In fact, the Veteran had previously indicated that while he saw medical in service, there were far more seriously injured who needed medical treatment.  As such, the VA opinion against the Veteran's claim is inadequate, and cannot be dispositive.

The Board further finds that the Veteran has provided credible statements as well as lay histories provided to medical personnel that symptoms of a left hand/wrist arthritis have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  The Board finds the Veteran's statements are consistent with the records of his service, and are therefore credible.  See 38 U.S.C.A. §  1154 (b). Thus, there is evidence of an in-service event or injury.  As noted above, there there is evidence the Veteran has a current left hand disability.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a left hand disability.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Hand Disability

The Veteran asserts entitlement to service connection for right hand disability related to service.  

A review of the evidence of record indicates that the Veteran's private and VA treatment records are negative for complaints, findings or a diagnosis of a right hand condition, even though ample evidence of a left hand condition is of record.  

There are no VA examinations of record that are associated with any conditions pertaining to the Veteran's right hand.  A June 2014 VA examination for hand and finger conditions only provided a diagnosis and examination report for the left hand.  The VA examiner noted that the Veteran reported that he smashed his left hand by a 20mm canister result from a bomb explosion in 1945.  However, there were no complaints, diagnoses or treatments referenced or noted about any right hand condition.  

As noted above, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   There is nothing on the record to show that the Veteran has a current right hand disability.  Additionally, the Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of a right hand condition.  Rather, all of his complaints have been in reference to his left hand and there is nothing of evidence to suggest or indicate that the complaints and assertions about his left hand disability have any correlation to his right hand.  Thus after a review of all pertinent evidence of record, the claim for service connection for right hand condition must be denied.

TBI

In a September 2012 correspondence, the Veteran indicated that while he was on a flight in Fresno, California, the plastic cover of a turret blew up, the plexi glass from the turret cut his head and he was transported by ambulance to sick bay.

An October 2013 VA examination for TBI opined that the Veteran had never and currently did not have a diagnosis of TBI.  The VA examiner's rationale was that the Veteran did not meet the criteria for TBI.  On assessment of the criteria for TBI, the VA examiner noted that there were no complaints of impairment of memory, attention, concentration or executive functions; his judgment was normal, his social interaction was routinely appropriate; he was always oriented to person, time, place and situation; and his motor activity was normal.  Additionally, the VA examiner reported that the Veteran's visual spatial orientation was normal, and there were no findings of neurobehavioral effects.  Additionally, the VA examiner reported that the Veteran was able to communicate by spoken and written language, as well as comprehend spoken and written language, consciousness was normal, and there were no subjective symptoms of any mental, physical or neurological conditions or residuals attributable to TBI.  In conclusion, the Veteran noted that although the Veteran reported that he suffered from a head injury in 1943, while in service, he reported no loss of consciousness or cognitive changes and at the time of the VA examination, the Veteran did not have any residuals stemming from his reported injury.

After a review of all pertinent evidence of record, the Board finds that a preponderance of the evidence is against a finding of a current diagnosis of TBI.  As noted above, the first requirement for any service connection claim is evidence of a current disability.  Boyer, 210 F.3d 1351 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 223.  However, the Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for TBI.  Specifically, the Veteran's private and VA treatment records are also silent for any treatment or complaints of a head injury, neurological conditions or any symptoms associated with TBI.  This is supported by the October 2013 VA examination which also concluded that there was no current diagnosis of TBI, while taking into account the Veteran's medical history and lay statements.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Accordingly, without competent medical evidence of record that the Veteran has a current right hand condition disability or a current TBI disability, the claims for service connection must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).















ORDER

As new and material evidence has been received, the claim for service connection for a left hand disability is reopened.

Entitlement to service connection for a left hand disability is granted.  

Entitlement to service connection for right hand disability is denied.

Entitlement to service connection for TBI is denied.



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


